Citation Nr: 0101601	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for pleural plaques, 
claimed as asbestosis, on appeal from the initial grant of 
service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
May 1947.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Oakland, 
California, which granted service connection for pleural 
plaques, claimed as asbestosis, at a noncompensable 
evaluation.  

In October 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  From July 1997 to October 14, 1997, the veteran had 
normal pulmonary function.

2.  On October 14, 1997, the veteran had one pulmonary 
function test that showed FVC (forced vital capacity) of 78 
percent of predicted.

3.  On February 10, 1998, the veteran had FVC of 85.4 percent 
of predicted and DLCO (SB) (diffusion capacity of the lung 
for carbon monoxide, single breath method) of 97.2 percent of 
predicted.

4.  On December 14, 1999, the veteran's pleural plaques 
claimed as asbestosis, were manifested by pulmonary function 
test showing FVC of 68 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for a staged compensable disability rating 
for pleural plaques claimed as asbestosis are not met prior 
to October 14, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2000).

2.  The criteria for a staged disability rating of 10 
percent, and no more, are met from October 14, 1997, to 
February 9, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2000).

3.  The criteria for a staged compensable disability rating 
for pleural plaques are not met from February 10, 1998, to 
December 13, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2000).

4.  The criteria for a staged disability rating of 30 
percent, and no more, are met from December 14, 1999.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's appeal of the initial 
evaluation for pleural plaques, claimed as asbestosis.  There 
is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).

The veteran has received VA treatment for his pleural 
plaques.  He was accorded VA examinations in February 1998, 
May 1999, and December 1999.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A(b)(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.


I.  Factual Background

In October 1996, the veteran was seen by VA on an outpatient 
treatment basis.  It was noted that he had a history of 
pneumonia in 1995.  During examination, he presented no 
complaints.  He had no shortness of breath, his weight was 
stable, and his appetite was good.  He had a past medical 
history of mild chronic obstructive pulmonary disease (COPD).  
He quit smoking in 1985 after a 40 year history of smoking.  
He had work history as a firefighter and truck driver.  
Physical examination revealed the lungs were clear and 
pulmonary function tests (PFTs) were within normal limits the 
day of the examination.  Chest x-ray revealed bilateral 
diaphragmatic calcifates.  The pertinent diagnosis was 
pleural plaques, probably secondary to asbestos exposure.  

In July 1997, the veteran was seen in the VA pulmonary 
clinic.  Complete pulmonary function tests are not shown, but 
FVC (forced vital capacity) was shown to be 83 percent.  He 
indicated that he felt well.  He did complain of continued 
dyspnea.  He stated that he could not walk more than 
30 minutes at a slow pace.  He had no cough, no chest pain, 
and no wheezing.  The diagnosis was asbestos-related pleural 
plaques.  Chest x-ray in July 1997 showed asbestotic and 
other chronic changes with neither remarkable interstitial 
changes nor localized acute consolidation.

In October 1997, the veteran underwent PFTs.  His FVC was 
82 percent of predicted on the first test and 78 percent of 
predicted on the second test.  

On February 10, 1998, the veteran underwent a VA pulmonary 
examination.  The claims folder was reviewed by the examiner 
prior to evaluating the veteran.  Prior asbestos exposure was 
noted.  He was relatively asymptomatic until he developed 
pneumonia in 1996 with left upper lobe cavitation.  The 
pneumonia eventually resolved.  X-rays revealed persistent 
pleural plaques, diaphragmatic calcifications and CAT 
(computed axial tomography) scan consistent with asbestos 
exposure.  No obvious interstitial disease was noted on CAT 
scans or on x-rays of the chest to document asbestosis.  He 
complained of shortness of breath on walking more than one 
block on level ground, or one flight of stairs.  He had a 
nonproductive chronic cough.  He had intermittent discomfort 
in his thoracic spine, particularly when he leaned backward 
or sat down.  He was not using any inhalers.  He had not had 
any treatment for his lungs within the last year.  He had no 
history of cancer of the lung.  He had no childhood 
illnesses, or childhood asthma.  He had never been treated 
for asthma in the past.  He had no treating pulmonologist at 
the time of the examination and had no specific active lung 
disease that he was aware of.  He had no further hemoptysis 
since his pneumonia resolved.  Physical examination of the 
lungs revealed that there was slight decreased respiratory 
excursion of the diaphragms, bilaterally, consistent with 
mild air trapping.  There was also slight increased 
hyperresonance to percussion of the lungs, also consistent 
with mild air trapping.  There were no rales heard in the 
lung bases.  There was symmetric respiratory excursion.  The 
diagnostic assessment was asbestos exposure and examination 
consistent with mild COPD.  The examiner opined that the 
veteran likely had bilateral pleural plaques which were 
consistent with asbestos exposure, but not diagnostic of 
asbestosis.  There was nothing in the claims file that 
indicated that there was a diagnosis of asbestosis per se.  
The examiner also stated that there were several notices of 
COPD in the claims file that likely were related to cigarette 
exposure.  The veteran's October 1997 PFT was reviewed and 
noted to be a normal pulmonary function.  Finally, the 
examiner stated that the veteran's 1.5 years as a firefighter 
in service contributed to his total asbestos exposure and 
therefore contributed to the formation of pleural plaques.  
PFTs were done, and they showed FVC of 85.4 percent of 
predicted and DLCO-SB (diffusion capacity of the lung of 
carbon monoxide by the single breath method) of 97.2 percent 
of predicted.  These tests were interpreted as essentially 
normal spirometry and normal DLCO.  Notes included with the 
PFTs show that the veteran became dizzy during the testing 
and was admitted to triage.  X-rays showed findings typical 
for asbestosis  with no evidence of pneumothorax or other 
significant pathology.

VA outpatient treatment records from November 1997 to 
November 1998 were obtained, reviewed, and associated with 
the claims folder.  In November 1997, the veteran was seen 
for follow-up on pain in the right side of his 12th rib.  Two 
weeks later, he related that he felt better and denied 
coughing or shortness of breath.  There was no evidence of 
cancer or abscess.  In January 1998, he was seen again with 
rib pain.  The diagnostic impressions were rib tenderness 
with negative x-rays and questionable tumor.  In February 
1998, a VA outpatient treatment examiner indicated that a 
bone scan for cancer was negative and that the veteran had 
passed out on the table during the PFTs earlier that month.  
The veteran was seen in October 1998 for a recurrence of 
hives.  The examiner found no wheezing or shortness of 
breath.  Chest x-ray was stable in appearance.  There were 
some pleural calcifications present suggesting or consistent 
with asbestos exposure.  In November 1998, he was seen with 
hives again.  No breathing complaints were made.  

In May 1999, the veteran underwent a VA pulmonary 
examination.  The claims file was not available at the time 
of the examination.  The veteran complained of shortness of 
breath very easily.  He stated he was able to walk on level 
ground at a slow pace for approximately 15-20 minutes before 
he had to stop due to shortness of breath.  He used a 
Combivent inhaler with some relief of symptoms.  He stated he 
was able to climb 10-15 stairs before having to stop for 
shortness of breath.  Physical examination revealed no 
current shortness of breath.  He had normal anterior-
posterior diameter.  Heart rate was 16 with normal rhythm and 
no accessory muscle use, no retraction or excursions.  Lung 
fields were resonant throughout.  Tactile fremitus was equal, 
bilaterally.  There was possibly some very, very, mild 
rhonchi heard on inspiration.  Otherwise, breath sounds were 
clear throughout the lung fields.  The diagnosis was 
asbestosis with some increase in shortness of breath 
recently.  It was noted that his PFTs the year before the 
examination were basically normal in appearance with some 
mild suggestion of extra-thoracic obstruction.  

The veteran underwent a VA pulmonary examination in 
December 1999.  His claims file was available for review.  
The veteran stated that he was short of breath walking in the 
yard more than five minutes, raking leaves, or crossing the 
lawn.  He had occasional cough with scant phlegm.  He could 
walk about a block before he had to stop due to shortness of 
breath.  He had an infiltrate in his left upper lobe in 1995 
which eventually resolved.  He had bronchoscopy in 1997 which 
was for a cavitary lesion which then resolved.  He had a 
normal spirometry in February 1998.  Approximately six years 
prior to the examination, he reported he started coughing.  
At the time of the examination, he had an occasional cough.  
His medications at the time included Combivent inhalers.  
Physical examination revealed a slight increased diameter of 
the chest.  There was some slight increased hyperresonance to 
percussion.  There were no rales, wheezes, or rhonchi heard 
on ausculation of the lungs with normal symmetric excursion 
and expansion of the lungs.  There was no change with forced 
expiration.  X-ray examination was conducted as a part of the 
examination and there were scattered pleural plaques which 
were seen throughout both lung fields and some scarring.  
There was no evidence of parenchymal asbestos.  The examiner 
stated that the veteran's February 1998 examination revealed 
bilateral pleural plaques consistent with asbestos exposure 
but not diagnostic of asbestosis.  The examiner stated that 
this was still present at the time of the examination and 
therefore, no diagnosis of asbestosis could be made.  In the 
opinion of the examiner, the diagnosis of asbestosis on the 
May 1999 VA examination could not be made.  PFT on December 
14, 1999, showed FVC of 68 percent of predicted, before and 
after bronchodilator.  The PFT showed mild restrictive 
disease.  

In October 2000, the veteran testified before the undersigned 
at a travel Board hearing.  He related that he had his first 
episode in 1995, and that his condition had become 
progressively worse.  He stated that when he was short of 
breath, he automatically used an inhaler.  He also related 
that it helped him more if he was able to sit down and rest, 
and he was then able to get his air back and continue to do 
whatever he was doing.  He stated that his inhaler, 
Albuterol, lasted approximately 35 minutes.  


II.  Analysis

In a rating decision of May 1998, the RO granted service 
connection for pleural plaques, claimed as asbestosis, and 
assigned a noncompensable evaluation effective from July 29, 
1997.  The RO has considered all of the evidence of record, 
as required by Fenderson v. West, 12 Vet. App. 119 (1999).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
noncompensable evaluation has remained the same throughout 
this appeal.  The veteran disagreed with the initial 
noncompensable evaluation indicating that the evaluation for 
his pleural plaques claimed as asbestosis does not properly 
reflect the level of disability exhibited by this service-
connected disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment. 
Evaluations are based upon a lack of usefulness in self-
support. 38 C.F.R. § 4.10  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

The service-connected pleural plaques are currently rated 
under Diagnostic Code 6833, rated by analogy to asbestosis of 
the VA rating schedule.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

Under the regulations found at Diagnostic Code 6833, the 
veteran's pleural plaques, claimed as asbestosis are 
evaluated under the general rating formula for interstitial 
diseases.  The diagnostic criteria for interstitial lung 
disease provide the following:

Forced Vital Capacity (FVC) less than 50 percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
the requirement for outpatient oxygen therapy warrants a 100 
percent evaluation;

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent evaluation;

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted warrants a 30 percent evaluation; and

FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 
percent predicted warrants a 10 percent evaluation.

Because the veteran has appealed the initial disability 
rating assigned his condition, the Board must consider staged 
ratings.  In this case, staged ratings are appropriate, 
because the evidence has shown that the veteran's pleural 
plaques have not been stable through the time since his 
initial rating.  From the grant of service connection in July 
1997 until October 1997, there is no evidence on which to 
assign a compensable evaluation.  Pulmonary function was said 
to be within normal limits in October 1996.  When seen in the 
pulmonary clinic in July 1997, the veteran's FVC was 83 
percent of predicted.  A compensable evaluation requires FVC 
of 75 to 80 percent of predicted, or DLCO (SB) of 66 to 80 
percent predicted.  The veteran's outpatient treatment 
records do not contain DLCO (SB), and there is no way to 
conduct that test at this time to see what it would have been 
in July 1997.  Thus, there is no evidence of pulmonary 
function tests that meet the criteria for a compensable 
evaluation, and the preponderance of the evidence is against 
a compensable evaluation for that period.  

On October 14, 1997, the veteran did have PFTs.  His FVC was 
above 80 percent on one test and was just below 80 percent on 
the second test.  The test does not show whether either test 
was done before or after bronchodilator use.  However, giving 
the veteran the benefit of any doubt, the one FVC reading 
below 80 percent of predicted does meet the criteria for a 10 
percent evaluation.  Accordingly, beginning with October 14, 
1997, the veteran is entitled to be rated 10 percent for his 
pleural plaques.

The lung condition was not stable, however, as shown by 
pulmonary examination in February 1998.  On this examination, 
his pulmonary function tests before using a bronchodilator 
showed both FVC and DLCO (SB) to be within normal limits and 
above the threshold required for a compensable evaluation.  
The veteran has reported that he "passed out" while 
undergoing these PFTs, which is not reflected in his medical 
records other than by his report to subsequent examiners.  He 
was noted to have become dizzy while undergoing the tests.  
However, the examiner did not indicate any doubt as to the 
validity of the tests because of the veteran's dizziness.  
The readings before using a bronchodilator were normal, and 
there is no basis for continuing the 10 percent evaluation as 
of the February 10, 1998, examination.  The preponderance of 
the evidence is against assigning a compensable evaluation 
beginning February 10, 1998.

Pulmonary function tests were apparently not conducted in May 
1999.  However, the veteran reported he could walk for 15 to 
20 minutes before having to stop because of shortness of 
breath.  In December 1999, he stated that he could only walk 
for five minutes before becoming short of breath.  In May 
1999, his anterior-posterior diameter was normal, but in 
December 1999, his chest was slightly increased in diameter.  
Lung fields were resonant in May 1999, but there was slight 
hyperresonance in December 1999.  Physical findings appear 
slightly more advanced in December 1999, although the 
examiner did not attribute shortness of breath to the 
veteran's pleural plaques.  However, on PFTs dated December 
14, 1999, the veteran's FVC was 68 percent of predicted 
before and after bronchodilator, although his diffusion 
capacity was normal.  FVC of 68 percent meets the rating 
criteria for a 30 percent evaluation as of December 14, 1999.  
The preponderance of the evidence is against assigning a 30 
percent evaluation prior to that date.



ORDER

1.  Entitlement to a staged compensable evaluation for 
service connected pleural plaques from July 29, 1997, to 
October 13, 1997, is denied.

2.  Entitlement to a staged 10 percent evaluation, and no 
more, for service connected pleural plaques from October 14, 
1997, to February 9, 1998, is granted, subject to the 
regulatory criteria governing payment of monetary benefits.

3.  Entitlement to a staged compensable evaluation for 
service connected pleural plaques from February 10, 1998, to 
December 13, 1999, is denied.

4.  Entitlement to a staged 30 percent evaluation, and no 
more, for service connected pleural plaques is granted from 
December 14, 1999, subject to the regulatory criteria 
governing payment of monetary benefits.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

